DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (US Publication 2014/0029527 A1) further in view of Malik et al. (US Publication 2016/0255643 A1).
The applied reference (Okuda) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regards to claim 1, Okuda et al. (US Publication 2014/0029527 A1) teaches a communication system comprising: a first communication apparatus configured to control a first wireless communication and a second wireless communication different from the first wireless communication (see figure 17 Femto base station LTE IF); a second communication apparatus configured to perform the second wireless communication (see figure 17, Femto base station WiFi interface); and a third communication apparatus configured to perform data communication with the first communication apparatus via the first wireless communication or the second wireless communication (see figures 13 & 17, wireless terminal 60 with both LTE and WiFi interfaces), wherein the first communication apparatus transfers data to the second communication apparatus, and the second communication apparatus forwards the data from the first communication apparatus to the third communication apparatus (see paragraph 95 and figure 18; the packet with the encapsulation header #B is transferred to a femtocell base station apparatus 83 from the HA 81 via an IP network 86, and further transferred to a wireless terminal apparatus 85 via a WLAN (Wi-Fi) line 87), and wherein the first communication apparatus transfers data to the second  communication apparatus through an adaptation sublayer that includes a process of adding a header to the data (see figure 4B and paragraph 48; The GTP tunnel, as illustrated in FIG. 4B, is set from the femtocell base station to the mobile network apparatus, and the packets mapped to the GTP tunnel at the femtocell base station are transparently transmitted from the femtocell base station to the mobile network apparatus via the GTP tunnel), before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see figure 4A, the PDCP layer at the network side), and the convergence layer is an upper layer of the adaptation sublayer (see figure 4A, the PDCP is below the IP layer but above the other layers); wherein a transmission path between the first communication apparatus and the second communication apparatus is formed by an IP network where a GPRS tunnel protocol is used as a u-plane protocol (see figure 4a and paragraph 47; The packets received from the LTE-IF 42 or the WiFi-IF 41 at a wireless terminal apparatus side are transferred to an IP layer (routing layer) to undergo an IP routing in which a source interface is selected using a destination IP address. At the network side, a GTP (GPRS Tunneling Protocol) tunnel is regarded as a logical interface for coupling to a mobile network, and a MAC interface is regarded as an interface for directly coupling to a local network).
In further regards to claim 1, Okuda teaches the Ethernet layer in figure 4A.
Okuda fails to teach, using the Ethernet layer for forwarding and the EtherType specifying LTE as an upper layer.
Malik et al. (US Publication 2016/0255643 A1) teaches, the EtherType specifying LTE as an upper layer (see paragraph 19-20; determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the first WLAN communication and determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the second WLAN communication; see paragraph 40; The AP 125 and UE 150 may adjust their operations; AP 125 may include hardware and/or software (e.g., LTE modem 234 and WLAN modem 238 shown in FIG. 2) such that it is able to decode reception of certain LTE-U network information. For example, AP 125 may decode, embedded within a WLAN communication, information regarding reception of an LTE-U communication or LTE-U network information;  the fact that the LTE communication and LTE network identified, reads on the identifying the LTE as the network layer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Ethertype as taught by Malik into the teachings of Okuda.  The motivation to do so would be to improve communications by reducing the possibility of interference for the LTE communications (see paragraph 39 in Malik).
In regards to claim 2, Okuda teaches, wherein the first communication apparatus further includes a controller configured to control the first wireless communication and the second wireless communication (see figure 13 and CPU 65 in a mobile station).  
In regards to claim 3, Okuda teaches a communication apparatus configured to communicate via a first wireless communication or a second wireless communication different from the first wireless communication, the communication apparatus comprising: a transmitter configured to transmit data to a first communication apparatus via the first wireless communication or the second wireless communication, a receiver configured to receive data transmitted by a second communication apparatus (see figures 13 & 17, wireless terminal 60 with both LTE and WiFi interfaces used for receiving and transmitting data via both protocols), the second communication apparatus communicating with the communication apparatus via the second wireless communication (see figure 17, Femto base station WiFi interface), wherein the data is transferred to the second communication apparatus by the first communication apparatus through an adaptation sublayer that includes a process of adding a header to the data (see figure 4B and paragraph 48; The GTP tunnel, as illustrated in FIG. 4B, is set from the femtocell base station to the mobile network apparatus, and the packets mapped to the GTP tunnel at the femtocell base station are transparently transmitted from the femtocell base station to the mobile network apparatus via the GTP tunnel), before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see figure 4A, the PDCP layer at the network side), and the convergence laver is an upper laver of the adaptation sublayer (see figure 4A, the PDCP is below the IP layer but above the other layers);  wherein a transmission path between the first communication apparatus and the second communication apparatus is formed by an IP network where a GPRS tunneling protocol (GTP) is used as a u-plane (see figure 4a and paragraph 47; The packets received from the LTE-IF 42 or the WiFi-IF 41 at a wireless terminal apparatus side are transferred to an IP layer (routing layer) to undergo an IP routing in which a source interface is selected using a destination IP address. At the network side, a GTP (GPRS Tunneling Protocol) tunnel is regarded as a logical interface for coupling to a mobile network, and a MAC interface is regarded as an interface for directly coupling to a local network)..
In further regards to claim 3, Okuda teaches the Ethernet layer in figure 4A.
Okuda fails to teach, using the Ethernet layer for forwarding and the EtherType specifying LTE as an upper layer.
Malik et al. (US Publication 2016/0255643 A1) teaches, the EtherType specifying LTE as an upper layer (see paragraph 19-20; determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the first WLAN communication and determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the second WLAN communication; see paragraph 40; The AP 125 and UE 150 may adjust their operations; AP 125 may include hardware and/or software (e.g., LTE modem 234 and WLAN modem 238 shown in FIG. 2) such that it is able to decode reception of certain LTE-U network information. For example, AP 125 may decode, embedded within a WLAN communication, information regarding reception of an LTE-U communication or LTE-U network information;  the fact that the LTE communication and LTE network identified, reads on the identifying the LTE as the network layer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Ethertype as taught by Malik into the teachings of Okuda.  The motivation to do so would be to improve communications by reducing the possibility of interference for the LTE communications (see paragraph 39 in Malik).
In regards to claim 5, Okuda teaches, a communication apparatus configured to communicate via a first wireless communication or a second wireless communication different from the first wireless communication, the communication apparatus comprising: a receiver configured to receive data from a first communication apparatus via the first wireless communication or the second wireless communication and a transmitter configured to transfer data to a second communication apparatus that forwards the data from the transmitter to the first communication apparatus ((see figures 13 & 17, wireless terminal 60 with both LTE and WiFi interfaces used for receiving and transmitting data via both protocols)), through an adaptation sublayer that includes a process of adding a header to the data (see figure 4B and paragraph 48; The GTP tunnel, as illustrated in FIG. 4B, is set from the femtocell base station to the mobile network apparatus, and the packets mapped to the GTP tunnel at the femtocell base station are transparently transmitted from the femtocell base station to the mobile network apparatus via the GTP tunnel), wherein before the process of the adaptation sublayer, the data is processed in a convergence layer that includes a process of routing the data between the first wireless communication and the second wireless communication (see figure 4A, the PDCP layer at the network side), and the convergence layer is an upper layer than the adaptation sublayer (see figure 4A, the PDCP is below the IP layer but above the other layers); wherein a transmission path between the first communication apparatus an the second communication apparatus is formed by an IP network where a GPRS tunneling protocol (GTP) is used as a u-plane protocol (see figure 4a and paragraph 47; The packets received from the LTE-IF 42 or the WiFi-IF 41 at a wireless terminal apparatus side are transferred to an IP layer (routing layer) to undergo an IP routing in which a source interface is selected using a destination IP address. At the network side, a GTP (GPRS Tunneling Protocol) tunnel is regarded as a logical interface for coupling to a mobile network, and a MAC interface is regarded as an interface for directly coupling to a local network).  
In further regards to claim 5, Okuda teaches the Ethernet layer in figure 4A.
Okuda fails to teach, using the Ethernet layer for forwarding and the EtherType specifying LTE as an upper layer.
Malik et al. (US Publication 2016/0255643 A1) teaches, the EtherType specifying LTE as an upper layer (see paragraph 19-20; determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the first WLAN communication and determining a presence of the information about the LTE-U communication based on a value in an ethertype field of the second WLAN communication; see paragraph 40; The AP 125 and UE 150 may adjust their operations; AP 125 may include hardware and/or software (e.g., LTE modem 234 and WLAN modem 238 shown in FIG. 2) such that it is able to decode reception of certain LTE-U network information. For example, AP 125 may decode, embedded within a WLAN communication, information regarding reception of an LTE-U communication or LTE-U network information;  the fact that the LTE communication and LTE network identified, reads on the identifying the LTE as the network layer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of Ethertype as taught by Malik into the teachings of Okuda.  The motivation to do so would be to improve communications by reducing the possibility of interference for the LTE communications (see paragraph 39 in Malik).
In regards to claim 8, Okuda teaches, a controller configured to control the data to be transferred from the transmitter to the second communication apparatus via the adaptation sublayer (see figure 4B the GTP layer; see figure 13 and paragraph 75; the WiFi-IF 61 and LTE-IF 62 supply packets received from another wireless terminal apparatus to a receiving unit 71 within an aggregation functional unit 64, and transmit the packets received from the transmitting unit 72 within an aggregation functional unit 64 to the femtocell base station via each of the WLAN channel and the LTE channel). 
In regards to claim 9, Okuda teaches wherein the controller controls the data, to which a sequence number is added through the process of the convergence layer, to be transferred via the adaptation sublayer (see paragraph 52 and figure 5; The flow ID and the SN are placed in the GRE. The flow ID is used for identifying a packet flow, and the SN indicates a reception sequence or a transmission sequence of the packet for each packet flow).  
In regards to claim 10, Okuda teaches, a controller configured to control the first wireless communication and the second wireless communication (see figure 13 and CPU 65 in a mobile station).
In regards to claim 12, Okuda teaches wherein the u-plane protocol is processed at a gateway, and the gateway accommodates both the first apparatus and the second communication apparatus (see figures 15, 16 and 17, the femto base station has both the LTE and WiFi interfaces; see figure 18 wifi line 87 and LTE channel 84 to for the u-plane protocol processing).
Allowable Subject Matter & Relevant Prior Art
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim4, Malik teaches, AP 108 may transmit the LTE-U network information via transmission of a data frame. In some aspects, such a transmission by AP 108 may be in response to a request frame from a nearby WLAN device. In some aspects, this request frame may be a probe-request frame (see paragraphs 66 and 69).  Furthermore, WLAN communication 305a contains information about LTE-U communication 310a including MAC address information (see paragraph 74).
However, Malik fails to teach the UE receiving a request from LTE apparatus for the MAC address.
Prior art (US Patent 10051679 B2) teaches in figure 12, LTE-WLAN Aggregation Adaptation Protocol (LWAAP) PDU.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466